DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process (per clams 1-17), or an apparatus (per claims 18-20) .
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: determining whether a patient has MCI or dementia based on one or more symptoms of MCI or dementia; and on a condition that the patient has been diagnosed with MCI or dementia, administering the one or more therapeutics to the patient to improve a plurality of neurohumoral factors that cause the MCI or the dementia of the patient, wherein the one or more therapeutics comprise one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more instructions.
— 	Considering claim 13, the following claimed limitations recite an abstract idea: administering one or more therapeutics to improve a plurality of neurohumoral factors that cause MCI or dementia of a subject, wherein the one or more l therapeutics comprise first one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by performing the one or more instructions.
— 	Considering claim 18, the following claimed limitations recite an abstract idea: generate one or more therapeutics to improve a plurality of neurohumoral factors that cause MCI or dementia of a subject, wherein the one or more therapeutics comprise one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by the subject's performance of the one or more instructions.

abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements. For instance, considering the context of the term “digital” instructions or therapeutics, as recited per claims 1-17, these claims comprise a computer, which is utilized to facilitate the process of: determining whether the patient has MCI or dementia, generating and administering one or more digital therapeutics, etc. (note that the wireless transmit/receive unit recited per claim 12 is construed as a computer). 
Similarly, regarding claims 18-20, these claims also comprise a computer, which is utilized to facilitate the process of generating one or more digital therapeutics; and wherein, per claim 20, the computer is further utilized to transmit and receive information (e.g. transmitting the result of the subject’s performance to a device of a medical entity; and receiving one or more digital therapeutics from the device). 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when 
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each of the current claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the claimed abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving one or more inputs from a user(s); analyzing the received input(s) using an algorithm; generating and/or presenting information based on the analysis of the input; transmitting/receiving information to/from an external device, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is worth noting—per the original disclosure—that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a conventional computing device (e.g. a cellular phone, a personal digital assistant; a laptop, etc.), which is utilized to generate instructions (i.e. information) for treating a medical condition of a user; wherein inputs from the user are collected and analyzed; and wherein the instructions are also generated based on therapeutic hypothesis, etc. (see [0042], [0043], [0059]).  

The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12, 14-17, 19 and 20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


●	Claims 2-12 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 2-12 depends on claim 1 directly or indirectly; and each of these claims rely on a conditional limitation that may—or may not—occur. Particularly, claim 1 specifies that the digital therapeutic(s) are administered on a condition that the patient has been diagnosed with MCI or dementia. 
	Accordingly, each of the limitations, as recited per each of claims 2-12, appears to be redundant when the condition set above fails to occur. Considering the above scenario, it is unclear whether the claimed method executes the limitations recited per claims 2-12. Consequently, claims 2-12 are ambiguous.  

5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 2-12 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

(a)	Each of claims 2-12 depends on claim 1 directly or indirectly; and each of these claims rely on a conditional limitation that may—or may not—occur. Particularly, claim 1 specifies that the digital therapeutic(s) are administered on a condition that the patient has been diagnosed with MCI or dementia. 
Accordingly, when the condition implied per claim 1 does not occur (e.g. the patient does not have MCI or dementia), each of claims 2-12 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	It is also worth to note that the dependent claims involve further limitations that fail to comply with section §112(d).  
(b)	Claim 3 is dependent on claim 2; and the claim 3 recites, “ wherein the corticosteroids include cortisol and glucocorticoid, and wherein the neurohormones include dopamine, noradrenaline, and somatostatin”
However, claim 2 does not necessarily require corticosteroids or neurohormones since it is only optional, per claim 2, to include corticosteroids or neurohormones. 
(c)	Claim 7 is dependent on claim 6; and claim 7 recites, “wherein the at least one of the execution environment setting, the lifestyle change, or the learning are associated with  . . . the CREB inactivation”


the execution environment setting, the lifestyle change, or the learning”. This is because it is only optional, per claim 4, to include the above elements.   
(d)	Note that the same deficiency true with respect to claims 8-10 since each of these claims is also relying on an optional element. For instance:
(i)  the elements, “the execution environment setting or the learning”, as recited per claim 8, are optional since claim 4 does not necessarily require any of the above elements. 
(ii)  the element,  “the exercising”, as recited per claim 9, is optional since claim 4 does not necessarily require such element.  
(iii)  the elements, “the execution environment setting, the being affirmative or the achievement task”, as recited per claim 10, are optional since claim 4 does not necessarily require any of the above elements. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
DenBoer 2016/0321945.
	Regarding claim 1, DenBoer teaches the following claimed limitations: a method of treating a patient with mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: determining whether the patient has MCI or dementia based on one or more symptoms of MCI or dementia ([0055], [0076], [0079]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient, wherein the system presents to the patient an initial cognitive assessment in order to determine the patient’s initial cognitive ability or score; and thereby determines whether the patient has a mild cognitive impairment. For instance, the system determines that patient does not have has MCI or dementia when the patient scores 25—or above—out of 30 points). 
	It is worth to note that claim 1 requires the subsequent limitations to be executed on a condition that the patient has been diagnosed with MCI or dementia (“on a condition that the patient has been diagnosed with MCI or dementia, administering the one or more digital therapeutics to the patient . . . the patient's performance of the one or more digital instructions”, emphasis added).
Given the scenario discussed above with respect to the teaching of DenBoer, the patient has not been diagnosed with MCI or dementia since the patient has passed the cognitive assessment by scoring 25—or above—out of 30 points. 
Consequently, per the context of claim 1, the subsequent steps are not necessarily required to be executed.
Regarding claims 2-12, DenBoer teaches the claimed limitations as discussed above per claim 1. 
on a condition that the patient has been diagnosed with MCI or dementia. Particularly, each of claims 2-12 relies on the digital therapeutics that would be administered to the patient on a condition that the patient has been diagnosed with MCI or dementia. 
However, given the scenario discussed above per the teaching of DenBoer, the patient has not been diagnosed with MCI or dementia. Consequently, the limitations of each of claims 2-12 is not necessarily required to be executed.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
DenBoer 2016/0321945.
	Regarding claim 1, DenBoer teaches the following claimed limitations: a method of treating a patient with mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: determining whether the patient has MCI or dementia based on one or more symptoms of MCI or dementia ([0055], [0076], [0079]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient, wherein the system presents to the patient an initial cognitive assessment in order to determine the patient’s initial cognitive ability or score; and thereby determines whether the patient has a mild cognitive impairment); and on a condition that the patient has been diagnosed with MCI or dementia, administering the one or more digital therapeutics to the patient to improve a plurality of factors that cause the MCI or the dementia of the patient ([0092], [0094], [0099]: e.g. the system dynamically determines, based on the patient’s initial cognitive ability/score (such as the patient scoring 21 or less out of 30 points, etc.), one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient).
Although DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein “the one or more digital therapeutics comprise one or more digital instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more digital instructions”, neurohumoral factors are inherently affected by the type of mental and/or physical activity that a subject is performing; wherein the mental and/or physical activity affects the imbalance, or causes changes, in one or more neurohumoral factors. 
In this regard, as already discussed above, DenBoer’s system first determines the patient’s cognitive state, wherein the system: (i) presents one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presents an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]); and wherein, based on the evaluation of the data gathered above, the system further presents one or more cognitive exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DenBoer’s system; for example, by incorporating additional mental and/or physical activities that are helpful to improve the patient’s one or more mental conditions; and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
DenBoer teaches the claimed limitations as discussed above per claim 1. 
Claim 2 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors includes at least one of sex steroid hormone, insulin-like growth factor-2 (IGF-2), β-catenin in Wnt signaling, Bcl-2-associated athanogene 1 (BAG 1), cAMP response element-binding protein (CREB), inflammation factors, corticosteroids, or neurohormones”).
As already discussed per claim 1, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.). Accordingly, the discussion presented per claim 1 already addresses claim 2.
Regarding claim 3, DenBoer teaches the claimed limitations as discussed above per claim 2. 
Claim 3 is listing two of the neurohumoral factors listed per claim 2 (“wherein the corticosteroids include cortisol and glucocorticoid, and wherein the neurohormones include dopamine, noradrenaline, and somatostatin”).
However, claim 3 does not necessarily require any of the two neurohumoral factors recited per claim 3 since it is only optional, per claim 2, to include corticosteroids or neurohormones. Consequently, the discussion presented per claim 2 already addresses claim 3. 
Regarding claim 4, DenBoer teaches the claimed limitations as discussed above per claim 1. 
DenBoer further teaches, wherein the one or more digital instructions includes at least one of an execution environment setting, a lifestyle change, learning, exercising, being affirmative or an achievement task ([0092], [0099]: e.g. the system presents to the patient at least instruction relating to exercising, etc.).
It is worth to note that claim 4 is directed to instruction, which is nonfunctional descriptive matter. 
Regarding claim 5, DenBoer teaches the claimed limitations as discussed above per claim 4.
Claim 5 is also listing one or more of the biological elements found in the body (“wherein the at least one imbalance of the plurality of neurohumoral factors includes at least one of a sex steroid hormone imbalance, a IGF-2 decrease, a β-catenin degradation, a BAG 1 inactivation, a CREB inactivation, an increase in inflammation factors, a corticosteroids increase, or a neurohormone decrease”). 
As already discussed per claim 1, DenBoer’s system presents information to the patient regarding one or more mental and/or physical activities that the patient must perform; such as: virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.  Accordingly, the above treats the imbalance of at least one or more of the neurohumoral factors listed in the claim (e.g. the imbalance of one or more neurohumoral factors associated with memory, etc.).
Regarding claim 6, DenBoer teaches the claimed limitations as discussed above per claim 5.
wherein the at least one neurohumoral change in the patient includes at least one of neurogenesis in the patient's hippocampus, antiinflammation, anti-stress, or anti-depression”), which claim 5 does not necessarily require. 
Accordingly, the discussion presented above per claim 5 already addresses claim 6.  
  Regarding claim 7, DenBoer teaches the claimed limitations as discussed above per claim 6.
Similarly, claim 7 is directed to an optional limitation (“wherein the at least one of the execution environment setting, the lifestyle change, or the learning are associated with the neurogenesis in the patient's hippocampus to treat at least one   of the sex steroid hormone imbalance, the IGF-2 decrease, the β-catenin degradation, the BAG1 inactivation, or the CREB inactivation”). Particularly, claim 4 does not necessarily require the one or more digital instructions to include “the execution environment setting, the lifestyle change, or the learning” since it is merely optional to have the above elements. 
Thus, the discussion presented per claim 4 already addresses claim 7; and furthermore, claim 7 is directed to instruction, which is nonfunctional descriptive matter. 
Regarding claim 8, DenBoer teaches the claimed limitations as discussed above per claim 6.
Claim 8 is also directed to an optional limitation (“wherein the at least one of the execution environment setting or the learning are associated with the anti-stress to treat the corticosteroids increase”) since claim 4 does not necessarily require the one or more digital instructions to include “the execution environment setting or the learning”. 

Regarding claim 9, DenBoer teaches the claimed limitations as discussed above per claim 6.
Although DenBoer does not explicitly describe that “the at least one of the execution environment setting or the learning are associated with the anti-stress to treat the corticosteroids increase”, DenBoer already teaches that the system evaluates the patient’s mental condition, such as cognitive ability ([0076] to [0079]); and thereby the system presents information (e.g. one or more activities ) to the patient in order to improve the patient’s mental condition ([0094], [0099]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating additional exercises or activities that are helpful to improve one or more mental conditions (e.g. anxiety or stress, etc.); and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s mental condition by affecting neurohumoral factors associated with anxiety or stress, etc.), so that the patient would have a further opportunity to alleviate one or more mental conditions that negatively affect his/her life. 
Nevertheless, similar to the point made per claims 4, 7 and 8, claim 9 is also directed to an instruction, which is nonfunctional descriptive matter. 
Regarding claim 10, DenBoer teaches the claimed limitations as discussed above per claim 6.
wherein the at least one of the execution environment setting, the being affirmative or the achievement task are associated with the anti-depression to treat the neurohormone decrease”) since claim 4 does not necessarily require the one or more digital instructions to include “the execution environment setting, the being affirmative or the achievement task”. 
Thus, the discussion presented per claim 4 already addresses claim 10; and furthermore, claim 10 is directed to instruction, which is nonfunctional descriptive matter. 
Regarding claim 11, DenBoer teaches the claimed limitations as discussed above per claim 1.
DenBoer further teaches, receiving a result of the patient's performance of the one or more digital instructions that were repeated by the patient predetermined multiple times; and generating, based on the result, one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors ([0094], [0095] lines 25-34: e.g. the system already sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. when the patient repeats one or more of the digital instructions predetermined multiple times), the system generates the next exercise/instruction).
It is again worth to note that such exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
DenBoer teaches the claimed limitations as discussed above per claim 1. 
DenBoer further teaches, the one or more digital therapeutics is performed by a wireless transmit/receive unit (WTRU) ([0058]: e.g. the patient’s device, which is in the form of smartphone, laptop, or smartwatch, etc., is construed as the wireless transmit/receive unit).
Regarding claim 13, DenBoer teaches the following claimed limitations: a method of treating a subject having mild cognitive impairment (MCI) or dementia by one or more digital therapeutics ([0055], [0059]: e.g. a system/method for assessing and enhancing the cognitive abilities of a patient by providing one or more exercises/instructions to the patient), the method comprising: administering, by the subject, the one or more digital therapeutics to improve a plurality of factors that cause the MCI or the dementia of the subject ([0079], [0092], [0094], [0099]: e.g. the system dynamically determines, based on the patient’s initial cognitive assessment result, one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. The cognitive assessment already evaluates various factors relating to MCI or dementia; such as visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient). 
Although DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein “the one or more digital therapeutics comprise first one or more digital instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by performing the one or more digital instructions”, neurohumoral factors are inherently affected by the type of mental and/or physical 
In this regard, as already discussed above, DenBoer’s system first determines the patient’s cognitive state, wherein the system: (i) presents one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presents an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]); and wherein, based on the evaluation of the data gathered above, the system further presents one or more cognitive exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DenBoer’s system; for example, by incorporating additional mental and/or physical activities that are helpful to improve the patient’s one or more mental conditions; and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 14, DenBoer teaches the claimed limitations as discussed above per claim 13.
wherein the plurality of neurohumoral factors includes at least one of sex steroid hormone, insulin-like growth factor-2 (IGF-2), β-catenin in Wnt signaling, Bcl-2-associated athanogene 1 (BAG 1), cAMP response element-binding protein (CREB), inflammation factors, corticosteroids that include cortisol and glucocorticoid, or neurohormones that include dopamine, noradrenaline, and somatostatin”).
As already discussed per claim 13, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.). Accordingly, the discussion presented per claim 13 already addresses claim 14.
Regarding claim 15, DenBoer teaches the claimed limitations as discussed above per claim 13.
DenBoer further teaches, wherein the first one or more digital instructions includes at least one of an execution environment setting, a lifestyle change, learning, exercising, being affirmative or an achievement task ([0092], [0099]: e.g. the system presents to the patient at least instruction relating to exercising, etc.).
It is worth to note that claim 15 is directed to instruction, which is nonfunctional descriptive matter. 
Regarding claim 16, DenBoer teaches the claimed limitations as discussed above per claim 13.
Claim 16 is also listing one or more of the biological elements found in the body (“wherein the at least one imbalance of the plurality of neurohumoral factors includes at least one of a sex steroid hormone imbalance, a IGF-2 decrease, a β-catenin degradation, a BAG 1 inactivation, a CREB inactivation, an increase in inflammation factors, a corticosteroids increase, or a neurohormone decrease”). 
As already discussed per claim 13, DenBoer’s system presents information to the patient regarding one or more mental and/or physical activities that the patient must perform; such as: virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.  Accordingly, the above treats the imbalance of at least one or more of the neurohumoral factors listed in the claim (e.g. the imbalance of one or more neurohumoral factors associated with memory, etc.).
Regarding claim 17, DenBoer teaches the claimed limitations as discussed above per claim 13.
DenBoer teaches receiving, by the subject, based on a result of performing the first one or more digital instructions, a second one or more digital instructions; and performing, based on the result, the second one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors ([0094], [0095] lines 25-34: e.g. the system sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. based on a result of performing the first one or more digital instructions), the system generates the next exercise/instruction. Accordingly, the next exercise/instruction corresponds to the second one or more digital instructions).
It is again worth to note that such exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise 
e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Regarding claim 18, DenBoer teaches the following claimed limitations: an apparatus for use by a subject having mild cognitive impairment (MCI) or dementia (([0055]: e.g. a system for assessing and enhancing the cognitive abilities of a patient, wherein the system is implements a computing device), the apparatus comprising: a processor configured to generate one or more digital therapeutics to improve a plurality of factors that cause the MCI or the dementia of the subject ([0058] lines 8-14; [0079]; [0099]: e.g. the computing device is in the form of smartphone, laptop, or smartwatch, etc., and thus it already implements a processor. Furthermore, the system generates, based on assessed cognitive ability, one or more exercises/instructions to improve the patient’s cognitive ability. The cognitive assessment already evaluates various factors relating to MCI or dementia; such as visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient). 
Although DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein “the one or more digital therapeutics comprise one or more digital instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by the subject's performance of the one or more digital instructions”, neurohumoral factors are inherently affected by the type of mental and/or physical activity that a subject is performing, thereby affecting the imbalance or change in one or more neurohumoral factors. 
DenBoer’s system first determines the patient’s cognitive state, wherein the system: (i) presents one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presents an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]); and wherein, based on the evaluation of the data gathered above, the system further presents one or more cognitive exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DenBoer’s system; for example, by incorporating additional mental and/or physical activities that are helpful to improve the patient’s one or more mental conditions; and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 19, DenBoer teaches the claimed limitations as discussed above per claim 18.

DenBoer further teaches, the processor is further configured to generate, based on the subject's performance of the one or more digital instructions, second one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors of the subject ([0094], [0095] lines 25-34: e.g. the system sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. based on the subject's performance of the one or more digital instructions), the system generates the next exercise/instruction. Accordingly, the next exercise/instruction corresponds to the second one or more digital instructions). 
The above exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
●	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over DenBoer 2016/0321945 in view of Joao 2015/0161330.
Regarding claim 20, DenBoer teaches the claimed limitations as discussed above per claim 18.
a transmitter configured to transmit, to another apparatus of a medical entity, a result of the subject's performance of the one or more digital instructions; and a receiver configured to receive, from the another apparatus, second one or more digital therapeutics that includes second one or more digital instructions generated based on the result in order to treat at least one imbalance of the plurality of neurohumoral factors.

Joao discloses a system that allows a patient to interact with one or more electronic activities using electronic device, wherein the system identifies one or more results or diagnosis based on the patient’s interactions ([0286], [0287]); and the system further transmits the patient’s result to a healthcare professional; and wherein the healthcare professional to prescribes one or more electronic activities to treat the patient’s the patient ([0296], [0307], [0308]).
The electronic activities implied above, such as digital puzzles, etc., which are types of activities that actively engage the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Joao; for example, by incorporating an algorithm that transmits, via the Internet, one or more of the patient’s performance data to a healthcare provider (e.g. a therapist, a doctor, etc.); and wherein the healthcare provider prescribes, based on the patient’s performance data,  one or more additional exercises/instructions to the patient, so that the patient would have a better chance to easily regain and/or improve his/her cognitive abilities.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715